Title: Lafayette to Thomas Jefferson, 12 June 1809
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          My dear friend Paris 12th June 1809
           While I was indulging the Hope to See Mr Coles at La Grange, to possess Him Some days in our family, to go with Him to Aulnay where Mr et Mde de tessé, expected the pleasure to Receive Him, I Have Been Yesterday informed of His Sudden departure—I immediately Came to town, But am much Vexed at My disappointment—The impression Mr Coles Has made Upon me Makes me Heartily Regret Not to Have improved the time of His Stay in france—So Many things also I Had to tell Him of You, of me of public and private Concerns which Had Been Ajourned to the Uninterrupted Hours of a Country Life: But it Cannot Be Helped.
          How Happy I would Be, My dear friend, to Accompany Him to Monticello, in those days of Retirement when Your Heart Cannot fail to be Blessed with the Remembrances which the Lovers of freedom and Your personal friends So fully Enjoy! Among those who Have Not the Advantage of personal intimacy there is none More Attached to You than M. de tracy—He Has intrusted me with a Secret, and a wish, Both of Which I Have Encouraged Him to Communicate to You.
          He Has Made Some observations on Montesquieu’s Esprit des Loix—will not Be known to be the Author of them—and thinks that, if You Approve them, which I am Sure will be the Case, they Had Better Be translated in English, and published from An American press as Being the Work of a Citizen of the U.S.—Then Copies Might Be Sent to Europe and translated in french, for public Use, as Coming from the other, and Now the only Republican shore—the propriety of keeping the Secret is obvious—that of translating and publishing the Work is Left to Your Judgement.
          Mr Coles Will Give You the present State of public Affairs—What Has Been Attempted, and the only Way in Which it Can Be done, Respecting My pecuniary Business Will also By Him Be laid Before You, and More fully Expatiated Upon in My Next Letter.
          Receive the Best Thanks, Wishes, Regard, and Love of Your Affectionate friendLafayette
        